 

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release

 

  
 
  
   

    

 

Eh Is] fs Beet het

UNITED STATES DISTRICT Ct

for the

Eastern District of California
ea

este
Ww

UNITED STATES OF AMERICA,

Vv.
Case No. 1:20-CR-00049 NONE SKO

VINCENT CAMPOS,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93727

 

 

Place
on 2/28/2020 at 2:00 PM before Magistrate Judge Erica P. Grosjean

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL THE POSTING OF THE CASH BONDS.

 
 

1-70” GfL-H9 WONE Sha

 

AO 159B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages
CAMPOS, Vincent
Doc. No. 1:20- -SKO

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and
the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

MM (6) The defendant is placed in the custody of:
Name of person or organization Erica Ceballos

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the defendant
at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.

 

SIGNED:
CUSTODIAN
M (7) The defendant must:
wd (a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
yy (b) report via telephone to the Pretrial Services Agency on the first working day following your release from custody;
MI (c) cooperate in the collection of a DNA;
I (d) reside at a location approved by the PSO, and not move or be absent from this residence without prior approval
of PSO; travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;
I (e) report any contact with law enforcement to your PSO within 24 hours;
4 (f) not associate or have any contact with known gang members unless in the presence of counsel or otherwise
approved in advance by the PSO;
wi (g) you must participate in the substance abuse treatment program at The Salvation Army in Fresno, California,

inpatient facility and comply with all the rules and regulations of the program. You must remain in the inpatient
facility until released by the PSO; A responsible party approved by Pretrial Services, shall escort you to all
required court hearings and escort you back to the program upon completion of the hearing;

ra (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
currently under your control;

4 (i) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing
services based upon your ability to pay, as determined by the PSO;
Mw (j) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription

by a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed |
medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;

Mw (k) participate in the Better Choices court program and comply with all the rules and regulations of the program. You
must remain in the program until released by a PSO. In accordance with this condition, you must appear before
the Honorable Erica P. Grosjean, courtroom 10, on March 11, 2020, at 10:00 a.m.;

(1) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(m) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A $25,000 cash bond ($8,000 from Erica Campos,
$12,000 from Graviela Ceballos, and $5,000 from Erica Ceballos),

I (n) _ participate in a program of medical or psychiatric treatment, including treatment for drug or alcoho] dependency,

as approved by the PSO; you must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the PSO; and,

HA

USMS SPECIAL INSTRUCTIONS:

at

Vv (0) have your release on bond delayed until the posting of the cash bond.

 
 

| tome (USA V. Vinbirt (amped) x >

 

AO 199C° (Rev. ‘09/08- EDCA [Fresno]) Advice of Penalties Page
[: 20° fs 4 P ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution fer contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1} an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of the Defendant
T acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

plh A =~.

Defendant's Signature

 

Directions to the United States Marshal

( 41) The defendant is ORDERED released after processing.

Date: L |r bb so C van

indieial- Officer 's Signature

& f"\ ca ? Comms-ean Sy &. Ana, put rR Vee

inted name and title

 

 

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
